(Por la Corte, a propuesta del
Juez Presidente Sr. del Toro.)
Celebrada la vista de esta apelación el 10 de febrero en curso con la sola asistencia del fiscal, examinados los autos y los alegatos y apa-reciendo que el único error que se señala — insuficiencia de la prueba —no se ha cometido pues dicha prueba es ampliamente suficiente resuelto como fué el conflicto existente en la misma en contra del acusado, se declara sin lugar el recurso y se confirma la sentencia apelada que dictó la Corte de Distrito de San Juan el 16 de septiem-bre de 1935.
El Juez Asociado Sr. Wolf no intervino.